Citation Nr: 1446413	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  05-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral foot fungus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to September 1990.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2003 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008, a videoconference hearing was held before a Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  That VLJ (who is no longer with the Board) remanded the matter for further development in December 2008 and May 2010.  The case was thereafter reassigned to the undersigned.  [The Veteran was advised of his right to another hearing, but did not respond.]  In June 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In a decision issued in October 2012, the Board denied service connection for a bilateral foot fungus.  The Veteran appealed that decision to the Court.  In April 2014, the Court issued a Memorandum Decision that vacated the 2012 Board decision and remanded the matter for readjudication consistent with the instructions outlined in the Memorandum Decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The April 2014 Court Memorandum Decision directed attention to the question of whether the Board has satisfied the "duty to assist" by providing an adequate nexus examination.  Significantly, the Court found that the record, as presented, did not support a finding that the July 2012 VA examiner, a podiatrist, was qualified to opine as to the etiology of a foot skin disorder.  As that is now the law of the case, the Board finds that remand for a nexus opinion by a dermatologist is required.  

Furthermore, in the April 2014 Memorandum Decision, the Court indicated (without actually stating as fact) that it considers the Veteran's lay statements to be credible.  Therefore, any rationale provided by the VA examiner on remand should account for the Veteran's deemed credible statements.  

The Board notes that instructions in the Court's Memorandum Decisions (as opposed to Orders granting Joint Motions for Remand) are the "law of the case," and compliance is required.  Compliance with the instructions below regarding the examination to be provided on remand is required, or the matter will be returned again to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, as the file does not contain treatment records related to foot fungus for the Veteran after October 2007.  Given that such records may contain information pertinent to the claim, and because VA treatment records are constructively of record, development for the records is necessary to ensure that the evidentiary record is complete.

Accordingly, the case is REMANDED for the following:

1.  Obtain all records of VA evaluations or treatment the Veteran received for foot fungus since October 2007.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified.  

2.  After the above development is completed, arrange for the Veteran to be examined by a dermatologist to ascertain the nature and likely etiology of any current skin disabilities of the feet (or of any such disabilities manifested during the pendency of this claim).  The examiner must review the Veteran's record in conjunction with the examination, and based on such review and examination of the Veteran, provide opinions that respond to the following:

(a)  What is the nature (medical diagnosis) of the Veteran's current foot skin disabilities (or of any such disabilities manifested during the pendency of this claim, to include those noted in August and October 2007 VA treatment records)?

(b)  For each disability diagnosed, please indicate whether it is at least as likely as not (i.e., a 50% or better probability) that such disorder is etiologically related to the Veteran's service.

To ensure compliance with the directive of the Court in this case, the examiner should discuss all of the pertinent evidence in the record, including the Veteran's lay reports regarding continuity of symptomatology, which should be assumed credible.  

The examiner must explain the rationale for all opinions (and the explanation should specifically include comment on each of the nexus opinions already in the record, with an explanation of the reasoning for the examiner's agreement or disagreement with the conclusions therein).

3.  Ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

